Citation Nr: 1214679	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bowel disorder manifested by chronic diarrhea.

2.  Entitlement to service connection for high blood pressure, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran was a member of the Tennessee Army National Guard (TNARNG) from June 1966 to December 1995.  He had two periods of Federal active duty during that time, from February 1967 to July 1967, and from August 1990 to June 1991.  He served in Kuwait in 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Veteran testified at a November 2009 personal hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is associated with the claims file.

In a January 2010 decision, the Board denied entitlement to service connection for generalized joint stiffness and muscle pain, a neurological disorder, a respiratory disorder, impaired balance, bilateral foot disability, headaches, and tinnitus.  The appeals with respect to these issues are resolved, and no further question remains for the Board.  The Board additionally remanded claims of service connection for a psychiatric disability and the above titled issues; in a February 2012 decision by the Appeals Management Center (AMC), in Washington, DC, service connection for PTSD was granted.  This was a full grant of the benefit sought on appeal, and no further question remains before the Board regarding a mental health disorder.

The Board also, in January 2010, referred a claim of service connection for left and right knee disabilities to the RO for appropriate action.  The evidence of record and allegations of the Veteran could reasonably be interpreted as raising a claim with regard to those two joints separate and apart from the systemic disability claimed denied by the Board.  As it does not appear any action has yet been taken on these claims, they are again referred to the RO.  Moreover, in March 2011 correspondence, the Veteran appears to claim service connection for bilateral cataracts.  This claim is also referred to the RO for appropriate action.

The issues of service connection for high blood pressure and degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence establishes the onset of chronic diarrhea during active military service, as well as continuity of symptomatology since service.


CONCLUSION OF LAW

The criteria for service connection for a bowel disorder manifested by chronic diarrhea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service records confirm that the Veteran was called to active duty in connection with Operations Desert Shield and Desert Storm in 1990/1991, and served in Southwest Asia during that period.  He alleges that while on active duty he, along with most members of his unit, contracted dysentery ort a similar bowel disturbance from contaminated food or water.  Although his comrades recovered, he continued to experience problems with recurrent diarrhea, and has continued to have such problems since service.

Numerous statements from members of the Veteran's unit corroborate his reports of in-service illness.  Further, the Veteran's friends and relatives have confirmed his continued problems since service in Southwest Asia.  VA treatment records from 1995 and 1996 show complaints of and treatment for chronic diarrhea; one doctor described it as irritable bowel syndrome.  More recent VA treatment records reveal continued complaints of gastrointestinal upset and bowel dysfunction.  On repeated VA examinations, the Veteran has been diagnosed with chronic diarrhea; no nexus opinion has been requested or offered with regard to the diarrhea condition.

The Veteran, his friends, and his relatives are competent to report the fact of illness and the symptoms and complaints they experience or observe.  No specialized knowledge or training is required to report many trips to the bathroom, or to report the quality of a bowl movement.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The competent lay statements are sufficient to establish all three elements of the claim.  There is in-service onset of disability, a current disability, and continuity of symptoms since service to establish a nexus between the two.  There is no evidence of record contradicting the competent lay evidence, and hence no basis upon which to question the credibility of the statements.  Objective treatment records in fact support the lay statements.

Accordingly, service connection for a bowel disorder manifested by chronic diarrhea is warranted.


ORDER

Service connection for a bowel disorder manifested by chronic diarrhea is granted.


REMAND

With regard to the remaining issues on appeal, further remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his claims, and to secure fulfillment of the Board's January 2010 remand directives.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).

The presence of treatment for the claimed conditions during active military service is clearly relevant to the claims for service connection.  Not only may they establish in-service injury or onset, the totality of records may show continuity of complaints.  Service treatment records are therefore relevant and must be obtained. 

In January 2010, the Board found that VA efforts to obtain the Veteran's complete service treatment records were not adequate.  VA had contacted several Federal records custodians, but had not contacted any State agencies.  As the Veteran was a member of the Tennessee Army National Guard (TARNG), such efforts were required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms, although substantial compliance is sufficient, particularly when an explanation is offered for any variance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

On remand, VA did contact the TARNG and requested "service treatment records" for all service periods.  In March 2010 correspondence, the Director of War Records, Office of the Adjutant General, Military Department of Tennessee, responded and supplied a copy of the "complete 201 file."  A "201 file" is Army shorthand for a personnel file; indeed, the attached records are copies of service personnel records.  There are no medical records included.

Unfortunately, the Board remand required a written certification if no service treatment records were available.  The Board cannot accept a statement that one type of record (personnel) was being produced as a certification that no other types (medical) were available.  Further remand is required to ensure that the TARNG is fully aware of exactly what records are being requested, and to either obtain such records or definitively determine that they are not available.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, it appears that there may be gaps in the VA treatment records.  It is unclear if the Veteran has been receiving continuous or regular VA treatment since 1991, or was seen irregularly until fairly recently.  To ensure that a complete record is available for review, on remand VA must take appropriate steps to obtain complete VA treatment records from 1991 to September 2004, to include recalling any archived or stored records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the TARNG through the Director of War Records, Office of the Adjutant General, Military Department of Tennessee, and the Personnel Services Branch (identified in personnel records produced in March 2010), and request all available service treatment/medical records.  The request should specify that personnel records have been received, but medical records are also required.  If such records are unavailable or do not exist, such must be certified in writing.

VA must comply with requirements for certifying record unavailability, to include notice to the Veteran and documenting efforts in the file.

2.  Obtain complete VA treatment records from the medical center in Mountain Home, Tennessee, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of 1991 to September 2004.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


